DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 8-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 calls for using “a stress level indicator to determine stress recovery”. The disclosure does not set forth any particular description of what is considered “recovery” or how it can be objectively determined. The disclosure appears to refer to both “stress recovery” and “stress .

Claims 1, 2, 4, 8-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 calls for using “a stress level indicator to determine stress recovery”. The disclosure does not set forth how one might derive “a stress level indicator” from a breathing phase difference, merely stating that it can be done, or what might be considered “a stress level indicator”. No working examples of such a determination are provided, nor is this a term with an understood meaning in the art. Further, no guidance whatsoever is provided as to how to determine “recovery” from the indicator, or what might be considered to be indicative .

Claims 2, 11, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 calls for “ignoring” information which corresponds to speech. The disclosure does not set forth “ignoring” any data. The closest possible disclosure is that of [00102] as filed, which calls for removing variances from data which is caused by speaking, but not any sort of entirely “ignoring” data. The same issue is also found in claims 11 and 16. As such, the disclosure does not reasonably convey possession of “ignoring” data associated with speaking at the time the invention was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 8-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 calls for using “a stress level indicator” to “determine stress recovery”. It is entirely unclear how “recovery” is determined from the single indicator – is “recovery” merely a threshold value, where an indicator’s position relative to the threshold is indicative of “recovery”? or is “recovery” contingent upon a comparison over time? If so, the claims are incomplete as only one indicator is determined. Further, it is unclear what constitutes “recovery” – is this subjective or objective? What metrics must be met to constitute “recovery”? Is “recovery” a final state (the subject has recovered from an illness) or a stage of a process? The same issue is found in claims 9 and 14 and not remedied by any dependent claim, such that all the claims are rejected for the above reasons.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: determining when the user is speaking from the mouth movement data. Claim 2 calls for “ignoring” breathing information which corresponds to the user speaking, but does not actually include determining when the user is speaking, such that the claim is incomplete. The Examiner also notes that the how one would differentiate speech from any other mouth movement data shown in the radar signal, which would be necessary if this limitation were present.
Further, it is unclear how to “ignore” data – select certain data points to omit from calculation? Only collect data when speaking is not identified? The disclosure does not provide any guidance as to how to “ignore” data.  The same issue is found in claims 11 and 16.
Claim 8 calls for “causing provision of information relating to a breathing exercise”; it is entirely unclear what is taking place in this step. To “provision” is, generally, to provide with needed materials. It is unclear how the processor can “cause” provision of information obtained from some unknown source to some unknown receiver.
Claim 8 is further rejected, as the claim calls for monitoring of the user respiration information being “based on the user performing the provided breathing exercises”. This does not remedy the problem of the breathing exercises not being performed to provide information relating to the breathing exercise, as it is entirely unclear how the act of monitoring is “based on” performance of a breathing exercise and does not include monitoring any information specifically relating to the breathing exercise. The same issues are found in claims 13 and 18, such that they are also rejected for the same reasons.
Further, it is entirely unclear what “heart rate variability (HRV) information according to the radar signal” might be – information from some other source which is obtained based upon data in the radar signal? Or information which is derived from the radar signal? Or some other relationship between the information and radar signal? It appears that several elements might itself is not a parameter that can be directly measured.
Claims 19 and 20 call for the use of “heart rate variability (HRV) detected by the radar signal”; HRV is not a parameter which can generally be detected, it is a measure which is calculated using detected heart rate data. It is unclear if Applicant has invented a new mode of detection or if the claim should call for performing a calculation using data obtained from the radar signal rather than detecting this parameter directly from the radar signal.
Claim 21 calls for the device to “identify data provided according to the radar signal as attributed to speech”. Claim 9, from which it depends, does not set forth the radar signal as providing any “data”. It is entirely unclear if “data provided according to the radar signal” is the same as “user respiration information according to a radar signal” or if this data is some other parameter which is derived from the radar signal, or if the data is a manipulated version of the user respiration information, or some other form of data. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. Claim 21 cannot be further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 2, 4, 8, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determination of “stress recovery” from a stress level indicator derived from respiration information, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the determination recites only the use of a generic computing device (a processor) to embody the abstract idea in a technological environment (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions)). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no other elements are recited. As such, considered individually and as a whole the claim limitations do not amount to significantly more than the abstract idea itself.
The dependent claims also do not add anything significantly more, as they are all drawn to additional aspects of the abstract idea or outputting the results of the abstract idea (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity).

The dependent claims also do not add anything significantly more, as claim 10 is directed to additional data gathering, and claims 11-13 and 20-24 call for additional determinations (part of the abstract idea) and routine output of results (see MPEP 2106.05 - 
Claims 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determination of “stress recovery” from a stress level indicator derived from respiration information, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the determination recites only the use of a generic computing device to embody the abstract idea in a technological environment (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions)). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no other elements are recited; the recited radar signal detection device is not positively recited as being part of the claimed invention, and even if it were it would merely be performing the insignificant extrasolution activity of data gathering. As such, considered individually and as a whole the claim limitations do not amount to significantly more than the abstract idea itself.
The dependent claims also do not add anything significantly more, as they are all drawn to additional aspects of the abstract idea or outputting the results of the abstract idea (see 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves (Breathing pattern and thoracoabdominal motion during exercise in chronic obstructive pulmonary disease. GS Alves, RR Britto, FC Campos, ABO Vilaca, KS Moraes, VF Parreira, Braz J Med Biol Res 41 (11) 2008) in view of Nakata (US 2014/0194793).

Regarding claim 1, Alves discloses a method comprising, with at least a processor, receiving user respiration information (“Measurements”); extracting chest breathing information and abdominal breathing information from the user respiration information (“Measurements”); and associating a phase difference between the chest breathing information and abdominal breathing information with a “stress level indicator” to determine “stress recovery” (last paragraph of “Results”, “The asynchrony (PhaseAng) increased 
Alves does not disclose using a radar signal detected using a non-contact radar signal detection device to find the user respiration information including chest breathing information and abdominal breathing information. Nakata teaches an alternate technique which can be used to obtain user respiration information by way of a radar signal detected from a non-contact radar signal detection device, where chest breathing information and abdominal breathing information and their relative phases can be extracted from that user respiration information (paragraph [0147]-[0151]; [0197]-[0198]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Alves and used a non-contact radar signal detection device to find the user respiration information, as taught by Nakata, because it is the simple substitution of one monitoring technique for an equivalent providing the same results with increased convenience for a user due to the lack of contact (see paragraph [0085] of Nakata which discusses the correspondence between these techniques). 
Regarding claim 9, Alves discloses an apparatus comprising at least one respiratory signal detection device (“Measurements”), at least one processor and at least one memory including computer program code (“Measurements”, “Statistical Analysis”), the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: receive user respiration information according to a signal detected from the respiratory signal detection device (“Measurements”); extract chest breathing information and abdominal breathing information from the use user respiration information (“Measurements”); and associate a phase difference between the chest breathing information 
Regarding claim 10, Nakata’s non-contact radar signal detection device is configured to: emit a radar signal with a transmitter; and with a transceiver, detect the radar signal reflected from a body, wherein the user respiration information is generated according to the reflected radar signal (paragraph [0062]).  
Regarding claim 14, Alves discloses a computer program product comprising at least one non- transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising . 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves and Nakata, as applied above, and further in view of Sebastian (US 2006/0074326).
.

Claims 4, 8, 12, 13, 15, 17-20, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves, as modified and applied above, and further in view of Childre (US 2005/0124906).
Regarding claims 4, 12, and 17, Childre teaches respiration monitoring which includes comparing obtained user respiration information to target respiration information; based on the comparison of the user respiration information and the target respiration information, determining a difference between the user respiration information and the target respiration information; and in response to determining the difference, causing provision of feedback via a user interface (paragraphs [0037], [0044], [0049]-[0050], [0053]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Alves, as modified, and additionally provided feedback after comparing the user respiration information to target respiration information, as taught by Childre, in order to encourage the user to breathe in an optimal or improved to any other part of the claim as long as it takes place after the difference has been determined. 
Regarding claims 8, 13, and 18, Childre teaches respiration monitoring which includes causing provision of information relating to a breathing exercise; determining an efficacy of the breathing exercise by monitoring the user respiration information; and causing provision of feedback relating to the efficacy of the breathing exercise (paragraphs [0037], [0044], [0049]-[0050], [0053]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Alves, as modified, and additionally conduct a breathing exercise and provide feedback regarding the exercise, as taught by Childre, in order to encourage improved breathing.
Regarding claims 15, 19, and 20, Childre teaches respiration monitoring which includes deriving heart rate variability (HRV) information from a respiration information signal, and calibrating target respiration information based on the HRV information (paragraphs [0047]-[0050]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Alves, as modified above, and included calibrating target respiration information based on HRV, as taught by Childre, in order to encourage coherence (paragraphs [0023]-[0025]).  
Regarding claim 23, Childre teaches a respiration monitoring device which is configured to cause the apparatus to at least identify target respiration information for a particular user based on previously received user respiration information relating to the particular user (paragraphs [0037], [0045]). It would have been obvious to one of ordinary skill in the art at the 
Regarding claim 24, Childre teaches a respiration monitoring device which is configured to determine target respiration information from a library of respiration information (paragraphs [0036], [0044]). ]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Alves, as modified, and configured it to identify target respiration information based on information from a library, as taught by Childre, in order to encourage optimal breathing. 

Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive. 
Regarding the rejections under 112a, Applicant’s remarks rely upon the assumption that the claims call for “measuring and comparing stress level indicator values and phase differences”. This is not in the claims. The claims call for “associating a phase difference… with a stress level indicator” (that is, assigning a label or “indicator” to the difference), and then using that indicator to determine stress recovery. The claims do not at any point include determining or otherwise obtaining a “stress level indicator value” or performing any sort of comparison between that value and a phase difference. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner 
Applicant further attempts to provide examples of how one might determine stress recovery by citing examples showing stress reduction. At no point do any of the examples show what is considered recovery, or how one would interpret a reduction as being indicative of recovery, or how much reduction is required to be indicative of recovery. The disclosure does not draw any links between reduction and recovery, such that citing examples of reduction does not provide any clarity to the supposed determination of recovery.
Regarding the rejections under 112b, again, Applicant’s remarks rely upon the interpretation of the claims as including a comparison between a stress indicator value and a phase difference which is still not found in the claims (or disclosure), and the supposed clarity provided by examples of stress reduction, not stress recovery.
Regarding provision of information, the Examiner notes that this term is being used in a highly unconventional manner. It would appear to be much clearer if the term “provide” or “obtain” were used, depending upon which action is actually being performed.
Regarding whether an element is missing, the Examiner notes that the processor is not able to collect data relating to a breathing exercise if a breathing exercise is not performed. If a breathing exercise is not performed, the method is incomplete because that required data cannot be collected.
Regarding HRV, Applicant attempts to show that it is measured by stating that HRV is “the variability in the rate of the beats of a heart, which… is detected by the radar signal”. cannot be measured as claimed. The beats of a heart are measured and HRV is calculated from the measured data. The radar signal itself does not measure HRV.
Regarding claims 15, 19, 20, 23, and 24, Applicant’s position that the processor being configured to perform tasks with no discernible purpose, result, or output is not indefinite is noted; these particular rejections have been withdrawn but that does not result in the claims having any useful reason for being present.

Regarding the rejections under 101, Applicant starts by again mischaracterizing the actual claimed invention, even though even if the invention did involve a comparison between a stress level indicator value and a phase difference it would still fall into the grouping of mental processes. Repeating the misinterpretation of the claimed invention does not make it correct.
Applicant proceeds to argue that the claimed invention does not fall into the grouping of mental processes because it is performed by a processor. This is entirely unpersuasive; as noted above, the recited processor does no more than provide a technological environment for execution of the abstract idea. 
Applicant further argues that the receipt of data and “extracting” breathing information are not a mental processes, again because they are recited as being performed using a processor. Again as noted above, the recited processor does no more than provide a technological environment for execution of the abstract idea. 

Applicant concludes by arguing that the claimed invention amounts to significantly more than the abstract idea by arguing that the cited references do not disclose the abstract idea, making the claimed invention not well-understood, routine, and conventional. As this is not the case, this “argument” is entirely moot.
Regarding the art rejections, Applicant’s arguments relating to Alves in view of Nakata again rely upon the improper interpretation of the claimed invention. Alves associates a phase difference with a stress level indicator/label/category (level of exercise), and then uses that stress level to determine some measure of “recovery”. As the claimed invention does not call for performing a comparison of phase difference with a stress level indicator value, and does not set forth any metrics as to what might be considered “recovery” or even “stress”, Alves in view of Nakata clearly teach the invention as claimed.
.

Conclusion
No art has been applied against claims 2, 11, and 16; however, as they are all rejected under 112a, 112b, and 101, they are not presently allowable and the question of prior art will be revisited upon resolution of these other issues. 
The prior art of record fails to anticipate or make obvious the inventions of claims 2, 11, and 16 as presented, including, inter-alia, estimating mouth movement data in a radar signal, somehow identifying speech from the mouth movement data, ignoring some aspect of chest and abdominal breathing information which “corresponds” to speaking, and associating the remaining information with a stress level indicator which is then used to determine stress “recovery”, in combination with all other limitations in the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791